F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUL 23 1999
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


NOAH R. ROBINSON,

          Petitioner-Appellant,
                                                       No. 99-6025
v.                                               (W. District of Oklahoma)
                                                 (D.C. No. CIV-98-796-A)
A. M. FLOWERS,

          Respondent-Appellee.




                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Noah R. Robinson, proceeding pro se, appeals the district court’s dismissal

without prejudice of Robinson’s “Motion to Vacate Conviction and Execution of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Sentence, and to Dismiss Indictment With Prejudice Pursuant to 28 U.S.C. §§

2241, 2242.” In his petition, Robinson alleged as follows: (1) the government

violated his “statutory rights pursuant to 18 U.S.C. § 2742 during the sentencing

hearing”; (2) the government violated his rights under the Ex Post Fact and

Double Jeopardy Clauses “prior to and during trial”; (3) the district court

applied the wrong Sentencing Guidelines Manuel “during the sentencing

hearing”; (4) the district court violated his rights under the Due Process and

Equal Protection Clauses “during the sentencing hearing”; and (5) the

government failed to properly charge, “prior to trial,” a prosecutable RICO

offense within the limitations period set forth in 18 U.S.C. § 3282.

      The district court dismissed the petition pursuant to this court’s decision in

Bradshaw v. Story, 86 F.3d 164, 166 (10 th Cir. 1996), concluding that Robinson

needed to raise these claims in a 28 U.S.C. § 2255 petition in the district which

imposed the challenged sentences. In Bradshaw, this court summarized the

differences between § 2241 and § 2255 petitions as follows:

            A petition under 28 U.S.C. § 2241 attacks the execution of a
      sentence rather than its validity and must be filed in the district
      where the prisoner is confined. United States v. Scott, 803 F.2d
      1095, 1096 (10 th Cir. 1986). It is not an additional, alternative, or
      supplemental remedy to 28 U.S.C. § 2255. Williams v. United States,
      323 F.2d 672, 673 (10 th Cir. 1963), cert. denied, 377 U.S. 984
      (1964).
            A 28 U.S.C. § 2255 petition attacks the legality of detention,
      Barkan v. United States, 341 F.2d 95, 96 (10 th Cir.), cert. denied, 381
      U.S. 940 (1965), and must be filed in the district that imposed the

                                        -2-
      sentence, United States v. Condit, 621 F.2d 1096, 1097 (10 th Cir.
      1980). “The purpose of section 2255 is to provide a method of
      determining the validity of a judgment by the court which imposed
      the sentence, rather than by the court in the district where the
      prisoner is confined.” Johnson v. Taylor, 347 F.2d 365, 366 (10 th
      Cir. 1965).

Id.

      In what can best be charitably described as creative appellate advocacy,

Robinson contends that because his challenges, if successful, would shorten the

duration of his sentence, they are more appropriately considered as challenges to

the “execution” of his sentence. Robinson’s contentions are clearly foreclosed by

circuit precedent. Because each of Robinson’s challenges go to events occurring

at or prior to sentencing, he must bring his claims in a § 2255 petition in the

district that imposed the sentence. See id. at 167 (citing United States v. Flores,

616 F.2d 840, 842 (5 th Cir. 1980), for proposition that “petitioner’s appropriate

remedy is under § 2255 and not § 2241 where alleged errors occurred at or prior

to sentencing”).

      Upon de novo review of the parties’ briefs and contentions, the district

court’s orders, and the entire appellate record, this court affirms for substantially




                                          -3-
those reasons set out in the district court orders dated November 4, 1998, and

December 3, 1998. The judgment of the United States District Court for the

Western District of Oklahoma is hereby AFFIRMED.

                                      ENTERED FOR THE COURT:



                                      Michael R. Murphy
                                      Circuit Judge




                                        -4-